Citation Nr: 0301434	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Detroit, 
Michigan


THE ISSUE

Entitlement to reimbursement or payment of medical 
expenses incurred outside the Department of Veterans 
Affairs medical care system, to include HMO premiums, 
Medicare premiums, prescription expenses, and cost of 
private medical treatment, in the amount of $3,473.09.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Detroit, 
Michigan.  In October 2002, the veteran testified at a 
personal hearing held at the RO before the undersigned 
Member of the Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran is not service-connected for any 
disability; he was denied nonservice-connected pension 
because his annual countable income was in excess of the 
statutory amount permissible for a veteran in his 
circumstances.  

3.  The veteran did not enroll in the VA health care 
system until April 1999.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of medical 
expenses incurred outside the VA health care system prior 
enrollment in the VA health care system have not been met.  
38 U.S.C.A. §§ 1701, 1705, 1710, 1722, 1724, 1725, 1728, 
3104, 5102, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326(a), 17.52, 
17.120, 17.121 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

The Board finds that the correspondence, along with 
enclosures, sent to the veteran in March 1998, April 1998, 
May 1998, November 1998, May 1999, and January 2000, 
describing what had decided, why the claim was denied, the 
information requested by the veteran and VA would do to 
assist the veteran, and a March 2001 Statement of the 
Case, provided to both the veteran and his representative, 
provided notice to the veteran of what the evidence of 
record revealed.  Additionally, these documents provided 
notice why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how 
his claim was still deficient.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002).  In addition, the 
veteran testified at a personal hearing held at the RO 
before the undersigned.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

In February 1998, VA received the veteran's application 
for compensation or pension.  In a March 1998 rating 
decision, the RO determined that he was medically eligible 
for receipt of nonservice-connected disability pension; 
however, based on the financial information provided by 
the veteran, the determination was made that his annual 
countable income exceeded the maximum income allowed by 
law for a veteran with no dependents.  The veteran was 
notified of the decision in March 1998.  On April 2, 1998, 
VA received the veteran's letter requesting a copy of the 
income guide used in determining that his countable income 
was in excess for nonservice-connected pension.  He also 
inquired whether he was eligible for any VA benefits, to 
include a cemetery plot, headstone, coffin, medical 
expenses, housing, and the cost of food and utilities.  

In a letter dated April 21, 1998, VA responded to the 
veteran's above-mentioned letter, to include an 
explanation of the denial of nonservice-connected pension; 
the maximum amount of countable income permitted by law; 
and provided him with a toll-free telephone number for him 
to call for answers to his questions regarding any other 
VA benefits to which he may be entitled.  There is no 
record, nor has the veteran offered, that he made any 
telephone inquiries pertaining to additional VA benefits.  
Rather, he submitted another letter, in late April 1998, 
reiterating his request for VA to provide him with 
information pertaining to all benefits to which he might 
possibly by entitled.  In early May 1998, VA sent the 
veteran a letter acknowledging the veteran's late April 
letter and, again, provided him with a toll-free number to 
call to speak with someone pertaining to potential VA 
benefits.  There is no record that he made such call, nor 
does he so allege.  In late June, 1998, VA received the 
veteran's letter requesting information pertaining to all 
VA benefits available to him as a veteran.  In early 
November 1998, in addition to the information already sent 
the veteran, he was also provided a VA brochure 
identifying potentially available benefits for veterans 
and dependents.  Again, he was advised to telephone the 
toll-free number for additional information or special 
inquiries.  

In a letter from the veteran, received on November 4, 
1998, he acknowledged receipt of the VA brochure, but 
deemed it inadequate and wanted VA to advise him 
specifically on all benefits available.  In a letter 
received on November 12, 1998, the veteran claimed that he 
already had the VA brochure and questioned why VA would 
send him a copy of something that he already had.  On 
December 17, 1998, VA received the veteran's letter 
requesting a hearing on issues he had with VA.  He also 
requested a complete edition of the Federal Benefits for 
Veterans and Dependents, as well as a copy of Title 38, 
Code of Federal Regulations, and for detailed information 
pertaining eligibility for VA health care.  By letter of 
February 1999, the veteran again requested a VA hearing, 
claiming that, since he could not afford prescription 
drugs, he had stopped taking some of his medication.  

On April 6, 1999, VA RO hearing was scheduled.  The 
veteran appeared at the appointed time and place; however, 
no hearing was held because he did not disagree with the 
denial of nonservice-connected pension, and he had no 
other compensation and pension claim pending.  He was 
given a VA pamphlet explaining the various VA benefits 
programs.  In a VA letter, dated in May 1999, again 
advising him of the reason for his denial of nonservice-
connected pension; the reasons for the denial; an 
explanation for VA's inability to supply him with copies 
of Title 38, Federal Code or the booklet Federal Benefits 
for Veterans and Dependents, but was advised where to 
obtain the material; and provided him with detailed 
information about his potential eligibility for VA health 
care.  

In May 1999, the veteran again requested that he be 
afforded a hearing.  Such hearing was scheduled for August 
12, 1999, at the RO.  Based on the conversation the 
veteran had with the hearing officer on August 11, 1999, 
the hearing was canceled.  The cancellation was confirmed 
to the veteran by VA letter dated in September 1999.  

The veteran was notified by VA letter, dated in January 
2000, of VA medical facility denying payment or 
reimbursement of medical expenses, totaling $3,473.09, 
incurred outside the VA health care system by the veteran 
prior to April 1999.  During the veteran's personal 
hearing, held at the RO in October 2002 before the 
undersigned, he noted that he had enrolled for VA health 
care in April 1999, and was requesting payment or 
reimbursement for expenses accumulated prior to that date.  
He maintains that, he was not timely informed of the 
requirement to enroll at a VA health care facility on or 
about the time VA received his claim for compensation or 
pension, in February 1998.  

Analysis

Generally, when VA facilities or other government 
facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing care or 
services required, VA may contract with non-VA facilities 
for care.  Hospital care may be authorized for:  (1) a 
service-connected disability or disability for which 
discharged from military service;  (2) a condition adjunct 
to a service-connected disability;  (3) veterans 
participating in a rehabilitation program under VA 
auspices;  (4) any disability of a veteran totally and 
permanently disabled from a service-connected disability;  
(5) emergency condition arising during authorized travel; 
and  (6) any disability of a veteran receiving VA contract 
nursing home care.  See 38 U.S.C.A. § 3104; 38 C.F.R. 
§ 17.52.  

Admission of a veteran to a private hospital will only be 
authorized if government facilities are not feasibly 
available.  When such admission is required because of 
medical emergency, the authorization for private care will 
continue until such time as the veteran can be safely 
transferred to a VA facility, which is a medical 
determination.  See 38 C.F.R. § 17.53.  

The admission of a veteran to a private hospital, at VA 
expense, must be authorized in advance.  However, in case 
of an emergency, which existed at the time of hospital 
admission, an authorization may be deemed a prior 
authorization, if an application is made to VA within 72 
hours of such admission.  See 38 U.S.C.A. § 1725; 
38 C.F.R. § 17.54.  

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private 
or public hospital not operated by VA, may be paid if all 
of the following are shown:  (a) treatment was either for 
an adjudicated service-connected disability or a 
nonservice-connected disability associated with and held 
to be aggravating a service-connected disability; or for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or for any illness, injury or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who 
is medically determined to be in need of hospital care or 
medical services; and  (b) care and services were rendered 
in a medical emergency of such nature that delay would 
have been hazardous to life or health; and  (c) no VA or 
Federal facilities were feasibly available.  See 
38 U.S.C.A. §§ 1724, 1728; 38 C.F.R. § 17.120.  

Except as otherwise provided,  (a) a veteran must be 
enrolled in the VA health care system as a condition for 
receiving medical benefits;  (b) the Secretary will 
determine which categories of veteran are eligible to be 
enrolled, based on enumerated priorities;  (c) on or 
before August 1, of each year, the Secretary will announce 
which categories of veterans are eligible to be enrolled, 
which can be revised, as necessary, by the Secretary at 
any time;  (d) a veteran may apply to be enrolled in the 
VA health care system at any time; however, the veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA 
medical facility;  and (e) medical care is available for 
catastrophically disabled veterans.  See 38 U.S.C.A. 
§§ 1701, 1705; 38 C.F.R. § 17.36.  

Generally, enrollment in the VA health care system as a 
condition for receiving medical benefits is not required 
if  (a) a veteran is rated for service-connected 
disabilities at 50 percent or greater;  (b) a veteran who 
has a service-connected disability will receive VA medical 
care for that disability;  (c) a veteran who was 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty will 
receive treatment for that disability for the 12-month 
period following discharge or release;  (d) when there is 
a compelling medical need to complete a course of VA 
treatment started when the veteran was enrolled in the VA 
health care system, the veteran will receive that 
treatment;  (e) a veteran participating in VA's vocational 
rehabilitation program;  (f) factors other than status as 
a veteran, such as a veteran who is a private hospital 
patient and is referred to VA for a diagnostic test under 
a shared agreement, etc.;  (g) for care not provided 
within a state for a veteran;  and (h) if authorized, 
Commonwealth Army veterans and new Philippine Scouts.  See 
38 U.S.C.A. §§ 1701, 1705, 1710, 1722; 38 C.F.R. § 17.37.  

Effective May 29, 2000, implementation of Public Law 106-
117, Section 111, of the Veterans Millennium Health Care 
Act, became effective.  In essence, the regulations 
implement 38 U.S.C. § 1725, which establishes provisions 
regarding payment of or reimbursement for the reasonable 
value of non-VA emergency services provided for 
nonservice-connected conditions of certain veterans who 
have no medical insurance and no other recourse for 
payment.  They specifically deal with situations where the 
provisions of 38 USC 1728 (38 CFR 17.120-17,132) do not 
apply.  In the veteran's case, the medical expenses 
claimed for reimbursement or payment were incurred prior 
to the effective date of these regulations and do not 
apply in the veteran's case.  

In the case at hand, the veteran was denied payment or 
reimbursement of medical expenses which he had incurred 
outside of the VA health care system prior to his 
enrollment the VA health care system, which the veteran 
asserts occurred in April 1999.  Between the time he filed 
his claim for compensation or pension, in February 1998, 
and the time of his enrollment in the VA health care 
system, he accumulated $3,473.09 in medical expenses, 
consisting of $650.00 for HMO premiums; $620.00 for 
Medicare premiums; prescription expenses of 41,721.07; and 
$482.00 for private medical treatment.  The veteran 
maintains that he should be reimbursed or VA pay those 
expenses because VA failed in its duty to timely advise 
him of his right to use the VA hospital system.  

Taking this case one step at a time, the Board notes that 
the veteran is not service-connected for any disability.  
In February 1998, he filed an application for pension.  
Although found medically eligible, he was denied 
nonservice-connected pension because his annual countable 
income was in excess of the statutory amount permissible 
for a veteran in his circumstances.  He was notified of 
the decision and advised of his appellate rights.  He did 
not perfect an appeal.  In January 2000, he requested 
reimbursement or payment of medical expenses incurred 
outside the VA health care system.  

Applicable regulations provide for authorization of 
private hospital care when VA facilities are not available 
or cannot provide the services required.  However, such 
care can only be provided when the eligible criteria have 
been met.  The veteran in this case does not have any 
established service connected disabilities; he did not 
receive a disability discharge from military service; he 
was not participating in a rehabilitation program under VA 
auspices; and he was not receiving contract nursing home 
care.  His claim was denied because he did not meet the 
criteria for either authorized or unauthorized medical 
care.  

The veteran further asserts that VA did not timely notify 
him of the possibility for enrolling in the VA health care 
system despite his request for such information.  The 
record shows that, between March 1998 and his hearing date 
in April 1999, there were no less than ten letters 
exchanged between VA and the veteran.  The veteran 
requested information on all potential benefits he was 
eligible and he was provided VA brochures and pamphlets, 
provided a toll free telephone number for assistance and 
informed where he could purchase the booklet Federal 
Benefits for Veterans and Dependents and where he could 
find the Code of Federal Regulations.  

As for informing each and every veteran the specifics of 
every possible VA benefits available, VA has an obligation 
to inform veterans of all benefits and services to which 
they may be entitled, as well as to assist veterans to the 
maximum extent possible in the preparation and 
presentation of claims.  See 38 U.S.C.A. § 7722.  However, 
such duty depends on the facts and law involved in a 
particular case.  See Lewis v. Brown, 8 Vet. App. 287, 290 
(1995).  The Board finds that VA carried out those duties 
in trying to respond to the veteran's general request with 
brochures and pamphlets outlining available VA benefits 
and providing a toll free telephone number if the veteran 
had any questions on particular benefits to which he could 
be entitled and the process in applying for such benefits.  
It would be impractical for VA to have done what the 
veteran is contending, which is to fulfill a virtually 
universal duty to compare, contrast, and notify every 
veteran, on an ad hoc basis, of every potential VA benefit 
available.  For this reason, VA makes available such 
information to all in various brochures and pamphlets.  
The  presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence 
to the contrary, the presumption is made that such public 
officers have properly discharged their official duties.  
See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  

The Board finds that the veteran's failure to receive 
specific information pertaining to his ability to enroll 
in the VA health care system in the "timely" manner as 
contended by the veteran is not sufficient to rebut the 
presumption that VA carried out any duty it had to send 
him such information, particularly in light of the 
numerous correspondence, brochures, pamphlets, information 
on VA benefits with instructions on how to apply for them, 
the availability of the specific booklet and Code of 
Federal Regulations he requested, as well as the 
availability of the toll free telephone number for 
specific inquiries.  


ORDER

Reimbursement or payment of the cost of medical expenses 
incurred outside the VA health care system is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

